Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 1 of 7 PageID #: 209




                          EXHIBIT B
Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 2 of 7 PageID #: 210




                         EXHIBIT B l
 Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 3 of 7 PageID #: 211


                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       2'I5~355-8000




07/31/2017                                             Client: 5261

STAR CHRYSLER PLYMOUTH JEEP                            Invoice:       3196
206-28 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVlCESt
                                                                             2,420.00
   PREPARATION AND FILING OF INTERNAL
   REVENUE SERVICE FORMS 8888, FOR TAX
   YEARS 2013-2016 REQUIRED BY INTERNAL
   REVENUE NOTICE 2016-66 FOR THE
   COMPANIES PARTICIPATION IN
   REINSURANCE ACTIVITIES WITH, AND
   PREMIUM REMITTANCES INTO, STAR
   REINSURANCE COMPANY LTD FOR
   EXTENDED WARRANTY AND OTHER
   AFTERSALE PRODUCTS ALLOWED UNDER
   IRS TECHNICAL ADVICE MEMORANDUM
   200453012. AS WELL AS THE GATHERING
   OF INFORMATION REQUIRED TO
   COMPLETE THE REQUIRED FORMS.




                                                           tnvoice Totai     $2,420.00
 Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 4 of 7 PageID #: 212


                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       215-355-8000




07/31/2017                                            CIient: 5261

STAR CHRYSLER PLYMOUTH JEEP                           invoice:       8209
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES:
                                                                            4,285.00
   F1NAL B|LL|NG FOR WORK COMPLETED ON
   DECEMBER 31, 2016 CLOSING OF THE
   BOOKS, PREPARATlON OF TAX
   WORKPAPERS AND PREPARATION OF
   FEDERAL, STATE AND CITY CORPORATE
   TAX RETURNS.




                                                          Invoice Total     $4,285.00
Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 5 of 7 PageID #: 213




                         EXHIBIT B2
 Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 6 of 7 PageID #: 214


                 Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admir» @voynowbayard.c:om
                                        215-355-8000




09/27/2017                                             Client: 52st

STAR CHRYSLER PLYMOUTH JEEP                            Invoice:       3309
206-26 NORTHERN BLVD
BAYS|DE, NY 11361


PROFESSIONAL SERVICES:
                                                                             6,600.00
   SPECIAL ACCOUNTING SERVICES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTIONS:

   INTERIM VlS!T TO THE DEALERSHIP AS
   REQUESTED ON MAY 9 AND 10, 2017 TO
   ASSIST JACKIE WITH BANK
   RECONCILATIONS, GET READY FOR
   MONTH END FINANCIAL STATEMENTS,
   FACTORY PARTS RECONC1LlAT|ONS,
   SALES TAX F\L1NGS AND HELP ANSWER
   ANY QUESTIONS THE OFFICE STAFF HAS
                                                                               597.00
    LODGING


    AQCOUNTANTS
    BOB SEIBEL 20 HOURS
    DAVID KUMOR 20 HOURS




                                                           Invoice Total     87,197.60
 Case 1:18-cv-05775-ERK-TAM Document 30-2 Filed 04/22/19 Page 7 of 7 PageID #: 215


                   Voynow, Bayard, Whyte and Company, LLP
                                1210 Northbrook Drive, Suite 140
                                      Trevose. PA 19053
                                  admin@voynowbayard.com
                                         215-355-8000




09/27/2017                                               Ciient: 5261

STAR CHRYSLER PLYMOUTH JEEP                             Invoice:        3312
206-26 NORTHERN BLVD
BAYSIDE, NY 11361


PROFESSIONAL SERVICES;
                                                                               6,600.00
   SPEClAL ACCOUNTING SERVICES AS
   REQUESTED RELATED TO
   CONTROLLERSHIP FUNCTIONS:

    INTERIM VISIT TO THE DEALERSHIP AS
    REQUESTED ON JUNE t9 AND 20, 2017 TO
    ASSIST JACKIE WITH BANK
    RECONCILTATIONS, GET READY FOR
    MONTH END FINANCIAL STATEMENTS,
    SALES TAX FILINGS, HELP JACK!E WITH
    HOW TO DO QUARTERLY SALES TAX
    RETURNS AND HELP ANSWER ANY
    QUESTIONS THE oFF1cE STAFF HAS
                                                                                 170.00
    LO DG ING

    ACCOUNTANTS
    TIMKRAVETS     20 HOURS
    DAVIDKUMOR     20 HOURS




                                                            Invoice Total      _$6.770.00
